DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 18, line 3, replace “the” before “identified” with --each--.
	Claim 26, line 4, replace “the” before “identified” with --each--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 16, the previously cited reference Kodavalla et al. [US 2007/0005664 A1] fails to teach or sufficiently suggest “modifying contents of each of the identified one or more pages in accordance with the update, wherein said modifying comprises copying original contents of each of the one or more identified pages to a read-write buffer, erasing each of the one or more identified pages, modifying the contents of each of the one or more identified pages in the read-write buffer in accordance with transaction update parameters, and writing to each of the one or more 
Per independent claim 24, the claim is the device claim corresponding to the method claim 16 and is allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/SHAWN X GU/
Primary Examiner
Art Unit 2138

11 August 2021